—Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered July 9, 1992, which, inter alia, granted plaintiff wife temporary maintenance of $2500 a week tax free, unanimously modified, on the law, the facts and in the exercise of discretion, to delete from the award of maintenance the provision that it be on a tax-free basis and the order is otherwise affirmed, without costs.
While the appropriate remedy for review of pendente lite awards in matrimonial actions is a speedy trial, which, in this case, had already been scheduled to start by the time the appeal was heard, the award of maintenance on a tax-free basis was an improvident exercise of discretion under the circumstances of this case, and we accordingly vacate that provision of the pendente lite award (cf., Lasry v Lasry, 180 AD2d 488, 489). Concur — Murphy, P. J., Sullivan, Rosenberger and Wallach, JJ.